          Case 1:19-cr-10081-IT Document 482 Filed 07/07/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,

      Plaintiff,
                                                   No.: 1:19-cr-10081-IT
                   v.

(7) MARTIN FOX,

      Defendant.



                             NOTICE OF CHANGE OF FIRM

       The undersigned counsel of record for Martin Fox gives notice of his new firm and

contact information:

               Michael J. Pineault
               Anderson & Kreiger LLP
               50 Milk Street, 21st Floor
               Boston, Massachusetts 02109
               Tel.: 617-621-6578
               mpineault@andersonkreiger.com


                                           Respectfully submitted,

                                           /s/ Michael J. Pineault
                                           Michael J. Pineault (BBO #555314)
                                           Anderson & Kreiger LLP
                                           50 Milk Street, 21st Floor
                                           Boston, Massachusetts 02109
                                           Tel.: 617-621-6578
                                           mpineault@andersonkreiger.com

Dated: July 7, 2020
          Case 1:19-cr-10081-IT Document 482 Filed 07/07/20 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that on July 7, 2020, I electronically filed the foregoing using the
CM/ECF system, which will send electronic mail notification to all registered participants, and
paper copies will be sent to those indicated as non-registered participants.

                                             /s/ Michael J. Pineault
                                             Michael J. Pineault




                                                2
